DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 16 were amended to correct dependency informalities and are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A method of introducing a cable into a longitudinally extending conduit, forming at least one extending compartment, connecting one end of a longitudinally extending sheet of material to the compartment, positioning a cable adjacent to the sheet of material, attaching the ends of the sheet of material to form an additional compartment with the cable in the additional compartment, and inserting the compartments into the conduit.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 6 with the allowable feature being:” A method of introducing a cable into a conduit comprising the steps of first forming at least one longitudinally extending compartment, then connecting a longitudinally extending sheet of material  outside of the compartment, forming an additional compartment with a cable in it by attaching the ends of the sheet of material around the cable, and inserting the compartments into the conduit.”
Therefore, claim 6 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 11 with the allowable feature being:” An apparatus to be inserted into a conduit comprising at least one longitudinally extending compartment, a longitudinally extending sheet of material having one end attached to the outside of said compartment, said sheet of material having compatible fastening elements carried on opposed ends of said sheet of material such that a cable can be positioned between said ends and said ends can be attached to each other to form an additional compartment carrying the cable.”
Therefore, claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 17 with the allowable feature being:” An apparatus to be inserted into a conduit comprising at least one longitudinally extending compartment, a sheet of material having one end attached to said compartment and having a side facing said compartment, the other side of said sheet of material having compatible fastening elements carried on opposed ends, a cable positioned adjacent to the other side of said sheet of material, said sheet of material are attached to form an additional compartment, said cable is therefore in said additional compartment.”
Therefore, claim 17 is allowed.

Claims 2-5, 7-10, 12-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 6, 11, and 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847